Title: To George Washington from Bartholomew Dandridge, Jr., 16 July 1798
From: Dandridge, Bartholomew Jr.
To: Washington, George



My dear Sir,
Amsterdam 16 July 1798

On the rect of Your letter of the 3d Decemr last relating among other things to a Joiner, I wrote to you on 11 May assuring you that I wd endeavour to procure one for you. I sent duplicates & hope a copy has reached you. I have faithfully kept my promise & made every possible enquiry for such a man as you wished for. Mr Bourne & the gentleman whom I mentioned on 11 May (both of this place, whither I came the day before yesterday on business for Mr Murray) have been so good as also to use their endeavours to assist me, & I am very sorry to tell you that our exertions have not been crowned with the success wished for. I thought it best Sir to delay no longer to give you this information which I sincerely wish was more agreeable, that you might not be retarded in your operations by the expectation of obtaining a joiner from this Country. Several applications have been made, but by persons not at all corresponding to your description sent. If I meet with one & an opportunity offers I will still send him, but such is the state of things here at present, & the probability of war with the U.S. that I have very little hope of succeeding. Indeed there is even now very little communication from this Country, the Texel being closely blockaded by a british fleet & the Maese swarming with

french privateers that capture almost every thing they meet—even in the very rivers of this republic.
Mr Murray & myself receive great pleasure from the accots we receive of the strong measures of defence taken & taking by our government, & of the union of the people in support of them. Nothing else will counteract the oppressive disposition of the french Govt who have put justice and common honesty entirely out of view. Our late accots from Paris show that they are alarmed at our measures & the spirit of our citizens in which they have been much disappointed. Mr Gerry is still at Paris, but I hear intends to leave it in a few days. We expect open war between America & France & of course this unhappy country will be forced to become a party very much against her inclination. In expectation of this event we hold ourselves in readiness to march. The Congress at Rastadt is near a dissolution & war is expected to recommence immediately on the Rhine. A distinguished french General (Joubert) has been ordered from this place to take command of the armies on the Rhine, for that purpose. My best wishes are offered for your health & happiness & that of my aunt, to whom be pleased to present me affectionately—remembrance to my friends with you & be assured of my continued & sincere esteem & attachment.

B. Dandridge

